—In an action to recover damages for, inter alia, tortious interference with a contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Barone, J.), dated August 20, 1992, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof denying the defendants’ motion for summary judgment dismissing the first three causes of action *422and substituting therefor a provision granting the motion and dismissing those causes of action; as so modified, the order is affirmed insofar as appealed from, with costs to the defendants.
The plaintiffs commenced this action alleging, inter alia, that the defendants had tortiously interfered with the plaintiffs’ sale of a Coca-Cola distribution route to a third party by foreclosing on their security interest in the plaintiffs’ route. Since the plaintiffs failed to establish the existence of a valid contract of sale, the plaintiffs’ causes of action for damages for tortious interference with a contract should have been dismissed (see, Israel v Wood Dolson Co., 1 NY2d 116; John R. Loftus, Inc. v White, 150 AD2d 857; Poughkeepsie Sav. Bank v Sloane Mfg. Co., 84 AD2d 212). In addition, the defendants had a legal right to foreclose on their security interest in the route. Thus, the plaintiffs’ claims are not actionable.
There are issues of fact with regard to the fourth cause of action. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.